Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 1-15 are pending in this application.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puetz (US. Pat. 5,946,440).
Regarding claims 1 and 10, Puetz anticipates a fiber splice cassette for use in combination with an adapter plate bulkhead, the fiber splice cassette comprising: a main chassis forming a cavity; a removable cover which permits access to at least a portion of the main chassis; a plurality of splice sleeve holders and a plurality of splice sleeve nests, wherein each of the plurality of splice sleeve holders is selectively removable from a corresponding one of the plurality of splice sleeve 

    PNG
    media_image1.png
    488
    604
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    447
    742
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    484
    585
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    487
    608
    media_image4.png
    Greyscale

Reproduced from US. Pat. 5,946,440.

 Regarding claims 4-5, Puetz further anticipates that each of the plurality of splice sleeve holders forms a plurality of first apertures at a first depth and a plurality of second apertures at a second depth on a first side of each of the plurality of splice sleeve holders, wherein each of the plurality of first apertures and plurality of second apertures are accessible by a corresponding notch; wherein each of the plurality of splice sleeve holders forms a plurality of third apertures at a third depth and a plurality of fourth apertures at a fourth depth on a second side of each of the plurality of splice sleeve holders, wherein each of the plurality of third apertures and plurality of fourth apertures are accessible by a corresponding notch (see Figs. 34, 47, 53-55).
Regarding claims 6-9 and 13-115, Puetz further anticipates that each of the plurality of splice sleeve nests includes a magnet for selective attachment to the main chassis; wherein each of the plurality of splice sleeve nests includes an adhesive pad for selective attachment to the main chassis; and further comprising an access hole formed on each of the plurality of splice sleeve nests for facilitating removal of the corresponding one of the plurality of splice sleeve holders; wherein the removable cover is at least partially transparent (see Figs. 34, 47, 53-55).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion 
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Ray et al. (US. Pat. 8,559,784).
Krampotich et al. (US. Pat. 9,995,898).
Kowalezyk et al. (US. Pat. 10,234,468).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hung  Lam/
Patent Examiner, Art Unit 2883



	/KAVEH C KIANNI/            Primary Examiner, Art Unit 2883